Name: Commission Regulation (EEC) No 2659/90 of 17 September 1990 fixing the export refunds on milk and milk products and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9. 90 Official Journal of the European Communities No L 254/5 COMMISSION REGULATION (EEC) No 2659/90 of 17 September 1990 fixing the export refunds on milk and milk products and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 17 (5) thereof, Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Reg ­ ulation (EEC) No 1344/86 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market, Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products 0, as last amended by Regulation (EEC) No 222/88 (% the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; (') OJ No L 148, 28. 6. 1968, p. 13 . (2 OJ No L 378 , 27. 12. 1989, p. 1 . (3) OJ No L 155, 3 . 7. 1968, p. 1 . (4) OJ No L 119, 8 . 5. 1986, p. 36. 0 OJ No L 184, 29. 7. 1968, p. 10. (Ã  OJ No L 28, 1 . 2. 1988, p. 1 . No L 254/6 Official Journal of the European Communities 18 . 9 . 90 Whereas, for products falling within subheadings ex 0402 99 1 1 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93 of the combined nomenclature, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 1 5 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products containing added sugar falling within headings 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2); Whereas Commission Regulation (EEC) No 3846/87 (*), as last amended by Regulation (EEC) No 2253/90 0, establishes an agricultural product nomenclature for export refunds ; Whereas, for powdered buttermilk with added milk fat, a refund should be paid equal to that applying to powdered milk with added milk fat falling within CN code 0402 ; whereas, therefore, the relevant codes should be added to sector 10 of the Annex to Regulation (EEC) No 3846/87 ; Whereas footnote 10 on butter exported pursuant to Commission Regulation (EEC) No 765/86 (g), as last amended by Regulation (EEC) No 2994/88 (*), in Chapter 10 of the Annex to Regulation (EEC) No 3846/87 should be deleted since the export operation has been completed ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex I to this Regulation ; Whereas, pursuant to Article 275 of the Act of Accession, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas, in view of the present circumtances in the German Dermocratic Republic and their effects on the market situation, no refund should be fixed for products to be exported to that destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (3), as last amended by Regula ­ tion (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 140/ 100 kg ; Whereas Commission Regulation (EEC) No 896/84 (*), as last amended by Regulation (EEC) No 222/88 , laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the " products ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 for unprocessed products shall be those indicated in Annex I hereto. The export refunds for heading 0403 90 of the agricultural product nomenclature in sector 10 of the Annex to Regulation (EEC) No 3846/87 are hereby replaced by those in Annex II hereto. (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 114, 27. 4. 1989, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 91 , 1 . 4. 1984, p. 71 . ( «) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 203, 1 . 8 . 1990, p. 63. 0 OJ No L 72, 15. 3. 1986, p. 11 . 0 OJ No L 270, 30. 9 . 1988, p. 62. 18 . 9 . 90 Official Journal of the European Communities No L 254/7 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. Democratic Republic, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 19 September 1990. 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira, and to the German This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 254/8 Official Journal of the European Communities 18 . 9 . 90 ANNEX I to the Commission Regulation of 17 September 1990 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0401 10 10 000 6,36 0401 10 90 000 6,36 0401 2011 100 6,36 0401 20 11 500 9,61 0401 20 19 100 6,36 0401 20 19 500 9,61 0401 20 91 100 12,65 0401 20 91 500 14,67 0401 20 99 100 12,65 0401 20 99 500 14,67 0401 30 11 100 18,72 0401 30 11 400 28,65 0401 30 1 1 700 42,84 0401 30 19 100 18,72 0401 30 19 400 28,65 0401 30 19 700 42,84 0401 30 31 100 50,94 0401 30 31 400 79,31 0401 30 31 700 87,41 0401 30 39 100 50,94 0401 30 39 400 79,31 0401 30 39 700 87,41 0401 30 91 100 I 99,57 0401 30 91 400 \ 146,17 0401 30 91 700 \ 170,49 0401 30 99 100 Il 99,57 0401 30 99 400 Il 146,17 0401 30 99 700 Il 170,49 0402 10 11 000 ll 70,00 0402 10 19 000 Il 70,00 0402 10 91 000 Il 0,7000 0402 10 99 000 II 0,7000 0402 21 1 1 200 l'I 70,00 0402 21 11 300 ll 99,72 0402 21 11 500 \ 106,00 0402 21 11 900 115,00 0402 21 17 000 \ 70,00 0402 21 19 300 \ 99,72 0402 21 19 500 106,00 0402 21 19 900 ( 115,00 0402 21 91 100 115,96 0402 21 91 200 116,87 0402 21 91 300 118,53 0402 21 91 400 128,15 0402 21 91 500 131,43 0402 21 91 600 143,96 0402 21 91 700 151,51 0402 21 91 900 159,88 0402 21 99 100 115,96 0402 21 99 200 116,87 0402 21 99 300 118,53 18 . 9. 90 Official Journal of the European Communities No L 254/9 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 21 99 400 128,15 0402 21 99 500 131,43 0402 21 99 600 143,96 0402 21 99 700 151,51 0402 21 99 900 159,88 0402 29 15 200 0,7000 0402 29 15 300 0,9972 0402 29 15 500 1,0600 ' 0402 29 15 900 1,1500 0402 29 19 200 0,7000 0402 29 19 300 0,9972 0402 29 19 500 1,0600 0402 29 19 900 1,1500 0402 29 91 100 1,1596 0402 29 91 500 1,2815 0402 29 99 100 1,1596 0402 29 99 500 l 1,2815 0402 91 11 110 l 6,36 0402 91 11 120 l 12,65 0402 91 11 310 I 19,53 04Q2 91 11 350 \ 24,42 0402 91 11 370 l 30,28 0402 91 19 110 I 6,36 0402 91 19 120 12,65 0402 91 19 310 l 19,53 0402 91 19 350 \ 24,42 0402 91 19 370 \ 30,28 0402 91 31 100 \ 24,60 0402 91 31 300 35,78 0402 91 39 100 Il 24,60 0402 91 39 300 35,78 0402 91 51 000 \ 28,65 0402 91 59 000 Il 28,65 0402 91 91 000 Il 99,57 0402 91 99 000 II 99,57 0402 99 11 110 || 0,0636 0402 99 11 130 ll 0,1265 0402 99 11 150 Il 0,1967 0402 99 11 310 22,53 0402 99 11 330 II 27,52 0402 99 1 1 350 II 37,32 0402 99 19 110 0,0636 0402 99 19 130 li 0,1265 0402 99 19150 0,1967 0402 99 19 310 II 22,53 0402 99 19 330 II 27,52 0402 99 19 350 I 37,32 0402 99 31 110 I 0,2663 0402 99 31 150 38,94 0402 99 31 300 0,5094 0402 99 31 500 0,8741 0402 99 39 110 0,2663 0402 99 39 150 38,94 0402 99 39 300 0,5094 0402 99 39 500 0,8741 0402 99 91 000 0,9957 No L 254/10 Official Journal of the European Communities 18 . 9. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 99 99 000 0403 10 11 100 0403 10 11 300 0403 10 13 000 0403 10 19 000 0403 10 31 100 0403 10 31 300 0403 10 33 000 0403 10 39 000 0403 9011 000 0403 90 13 200 0403 90 13 300 0403 90 13 500 0403 90 13 900 0403 90 19 000 0403 90 31 000 0403 90 33 200 0403,90 33 300 0403 90 33 500 0403 90 33 900 0403 90 39 000 0403 90 51 100 0403 90 51 300 0403 90 53 000 0403 90 59 110 0403 90 59 140 0403 90 59 170 0403 90 5? 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 0403 90 61 100 0403 90 61 300 0403 90 63 000 0403 90 69 000 0404 90 11 100 0404 90 11 910 0404 90 1 1 950 0404 90 13 120 0404 90 13 130 0404 90 13 140 0404 90 13 150 0404 90 13 911 0404 90 13 913 0404 90 13 915 0404 90 13 917 0404 90 13 919 0404 90 13 931 0404 90 13 933 0404 90 13 935 0404 90 13 937 0404 90 13 939 0404 90 19 110 0404 90 19 115 0404 90 19 120 0404 90 19 130 0404 90 19 135 0,9957 6,36 9,61 12,65 18,72 0,0636 0,0961 0,1265 0,1872 70,00 70,00 99,72 106,00 115,00 115,96 0,7000 0,7000 0,9972 1,0600 1,1500 1,1596 6,36 9,61 12,65 18,72 28,65 42,84 50,94 79,31 87,41 99,57 146,17 170,49 0,0636 0,0961 0,1265 0,1872 70,00 6,36 19,53 70,00 99,72 106,00 115,00 6,36 12,65 18,72 28,65 42,84 1 19,53 . 24,42 30,28 35,78 37,44 115,96 116,87 118,53 128,15 131,43 18. 9 . 90 Official Journal of the European Communities No L 254/11 (in ECU/100 kg net might unless otherwise indicated) Product code Destination f) Amount of refund 0404 90 19150 0404 90 19 160 0404 90 19 180 0404 90 19 900 0404 90 31 100 0404 90 31 910 0404 90 31 950 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150 0404 90 33 911 0404 90 33 913 0404 90 33 915 0404 90 33 917 0404 90 33 919 0404 90 33 931 0404 90 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939 0404 90 39 110 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39 150 0404 90 39 900  0404 90 51 100 0404 90 51 910 0404 90 51 950 0404 90 53 1 10 0404 90 53 130 0404 90 53 150 0404 90 53 170 0404 90 53 911 0404 90 53 913 0404 90 53 915 0404 90 53 917 0404 90 53 919 0404 90 53 931 0404 90 53 933 0404 90 53 935 0404 90 53 937 0404 90 53 939 0404 90 59 130 0404 90 59 150 0404 90 59 930 0404 90 59 950 0404 90 59 990 0404 90 91 100 0404 90 91 910 0404 90 91 950 0404 90 93 110 0404 90 93 130 0404 90 93 150 143,96 151,51 159,88 70,00 636 19,53 70,00 99,72 106,00 115,00 636 12,65 18,72 28,65 42,84 19,53 24,42 30,28 35,78 37,44 115,96 116,87 118,53 128,15 131,43 0,7000 0,0636 22,53 0,7000 0,9972 1,0600 1,1500 0,0636 0,1265 0,1872 0,2865 0,4284 22,53 27.52 3732 38,94 1,1596 1,281 5 0,6107 0,8741 0,9957 0,7000 0,0636 22.53 0,7000 0,9972 1,0600 No L 254/12 Official Journal of the European Communities 18 . 9 . 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 93 170 0404 90 93 911 0404 90 93 913 0404 90 93 915 0404 90 93 917 0404 90 93 919 0404 90 93 931 0404 90 93 933 040490 93 935 0404 90 93 937 040490 93 939 0404 90 99 130 0404 90 99 150 0404 90 99 930 0404 90 99 950 0404 90 99 990 0405 00 10 100 0405 00 10 200 0405 00 10 300 0405 00 10 500 0405 00 10 700 0405 00 90 100 0405 00 90 900 0406 10 10 000 0406 10 90 000 0406 20 90 100 0406 20 90 913 0406 20 90 915 0406 20 90 917 0406 20 90 919 0406 20 90 990 0406 30 10 100 0406 30 10 150 028 032 400 404 028 032 400 404 028 032 400 404 028 032 400 404 028 032 036 038 400 404 1,1500 0,0636 0,1265 0,1872 0,2865 0,4284 22,53 27,52 37,32 38,94 1,1596 1,2815 0,6107 0,8741 0,9957 132.32 166,46 170,73 175,00 175,00 220,00 87,74 84,94 116,99 113,25 124,30 120.33 138,92 134,49 20,03 22,83 18 . 9. 90 Official Journal of the European Communities No L 254/ 13 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (') Amount of refund 0406 30 10 200 0406 3010 250 028 032 036 038 400 404 028 032 036 038 400 404 43,52 48,68 43,52 48,68 0406 30 10 300 0406 30 10 350 028 032 036 038 400 404 028 032 036 038 400 404 63,88 71,42 43,52 48,68 0406 30 10 400 028 032 036 038 400 404 63,88 71,42 0406 30 10 450 0406 30 10 500 0406 30 10 550 028 032 036 038 400 404 028 032 036 038 400 404 93,03 103,95 43,52 20,00 48,68 No L 254/14 Official Journal of the European Communities 18 . 9. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 30 10 600 0406 30 10 650 0406 30 10 700 0406 30 10 750 0406 30 10 800 0406 30 10 900 0406 30 31 100 0406 30 31 300 , 0406 30 31 500 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 63,88 28,00 71,42 93,03 103,95 93,03 103,95 113,54 126,87 113,54 126,87 20,03 22,83 43,52 48,68 18 . 9. 90 Official Journal of the European Communities No L 254/15 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 31 710 0406 30 31 730 0406 30 31 910 0406 30 31 930 0406 30 31 950 0406 30 39 100 0406 30 39 300 0406 30 39 500 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 43,52 48,68 63,88 71,42 43,52 48,68 63,88 71,42 93,03 103,95 43,52 20,00 48,68 63,88 28,00 71,42 No L 254/16 Official Journal of the European Communities 18 . 9. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 30 39 700 0406 30 39 930 0406 30 39 950 0406 30 90 000 0406 40 00 100 0406 40 00 900 0406 90 13 000 0406 90 15 100 0406 90 15 900 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 93,03 103,95 93,03 103,95 113,54 126,87 113,54 126,87 120,00 126,51 113,00 159,34 113,00 159,34 18 . 9 . 90 Official Journal of the European Communities No L 254/17 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 17 100 0406 90 17 900 0406 90 21 100 0406 90 21 900 040690 23 100 0406 90 23 900 0406 90 25 100 0406 90 25 900 0406 90 27 100 0406 90 27 900 0406 90 31 111 0406 90 31 119 028 032 036 038 400 404 028 032 036 038 400 404 732 028 032 036 038 400 404 028 032 036 038 400 404 i 028 032 036 038 400 404 028 032 036 038 400 404 113,00 159.34 130,00 139,68 151,68 65,00 135.35 65,00 135,35 56,14 114,71 15,00 62,48 16,00 89,96 No L 254/18 Official Journal of the European Communities 18 . 9 . 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 31 151 0406 90 31 159 0406 90 31 900 0406 90 33 1 1 1 0406 90 33 119 0406 90 33 151 0406 90 33 159 0406 90 33 911 0406 90 33 919 0406 90 33 951 0406 90 33 959 0406 90 35110 0406 90 35190 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 ' 038 400 404 028 032 036 400 404 58,40 14,96 83,83 15,00 62,48 16,00 89,96 58,40 14,96 83,83 15,00 62,48 16,00 89,96 58,40 14,96 83,83 42,66 160,00 90,00 158,54 ; 18 . 9. 90 Official Journal of the European Communities No L 254/19 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 35 910 0406 90 35 990 0406 90 61 000 0406 90 63 100 0406 90 63 900 0406 90 69 100 0406 90 69 910 0406 90 69 990 0406 90 71 100 0406 90 71 930 028 032 036 038 400 404 028 032 036 400 404 028 032 036 400 404 028 032 036 400 404 028 032 036 400 404 028 032 036 038 400 404 130,00 130,00 90,00 190,00 140,00 185,00 105,03 220,00 160,00 212,12 70,00 150,00 80,00 165,00 70,00 150,00 80,00 165,00 13,50 13,50 87,23 89,49 No L 254/20 Official Journal of the European Communities 18 . 9. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 71 950 040690 71 970 0406 90 71 991 0406 90 71 995 0406 90 71 999 0406 90 73 100 0406 90 73 900 0406 90 75 100 0406 90 75 900 0406 90 77 100 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 400 404 028 032 036 400 404 028 032 036 038 400 404 20,00 20,00 96,18 98,13 24,00 24,00 109,31 110,79 130,00 130,00 27,50 27,50 65,00 135,35 42,66 160,00 120,00 151,00 65,00 125,96 24,00 24,00 58,77 110,79 18 . 9 . 90 Official Journal of the European Communities No L 254/21 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (') Amount of refund 0406 90 77 300 0406 90 77 500 0406 90 79 100 0406 90 79 900 0406 90 81 100 0406 90 81 900 0406 90 83 100 0406 90 83 910 0406 90 83 950 0406 90 83 990 0406 90 85 100 0406 90 85 910 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 400 404 028 032 400 404 028 032 036 400 404 65,00 135,35 75,00 135,35 56,14 114,71 130,00 130,00 39,03 47,97 39,03 47,97 42,67 160,00 90,00 158,54 No L 254/22 Official Journal of the European Communities 18 . 9. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 90 85 991 040690 85995 0406 90 85 999 0406 90 89 100 0406 90 89 200 0406 90 89 300 0406 90 89 910 0406 90 89 951 0406 90 89 959 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 400 404 028 032 036 038 400 404 130,00 130,00 27,50 27,50 65,00 13535 13,50 13,50 87,23 89,49 20,00 20,00 96,18 98,13 24,00 24,00 109,31 110,79 42,66 160,00 90,00 151,00 130,00 130,00 18 . 9. 90 Official Journal of the European Communities No L 254/23 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 971 0406 90 89 972 0406 90 89 979 0406 90 89 990 0406 90 91 100 0406 90 91 300 040690 91 510 0406 90 91 550 0406 90 91 900 0406 90 93 000 0406 90 97 000 0406 90 99 000 2309 10 15 010 2309 10 15 100 2309 10 15 200 2309 10 15 300 2309 10 15 400 2309 10 15 500 2309 10 15 700 028 032 036 038 400 404 028 032 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 028 032 036 038 400 404 27,50 27,50 74,00 135,35 39,03 47,97 27,50 27,50 74,00 135,35 21,46 21,06 37,62 35,97 45,81 43,62 21,00 28,00 35,00 42,00 49,00 No L 254/24 Official Journal of the European Communities 18 . 9. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 2309 10 15 900 I 2309 10 19 010  2309 10 19 100  2309 10 19 200 21,00 2309 10 19 300 28,00 2309 10 19 400 35,00 2309 1019 500 42,00 2309 10 19 600 49,00 2309 10 19 700 52,50 2309 10 19 800 56,00 2309 10 19 900  2309 10 70 010  2309 10 70 100 21,00 2309 10 70 200 28,00 2309 10 70 300 35,00 2309 10 70 500 42,00 2309 10 70 600 49,00 2309 10 70 700 56,00 2309 10 70 800 I 61,60 2309 10 70 900 l  2309 90 35 010  2309 90 35 100 \  2309 90 35 200 \ 21,00 2309 90 35 300 \ 28,00 2309 90 35 400 I 35,00 2309 90 35 500 \ 42,00 2309 90 35 700 II 49,00 2309 90 35 900 II  2309 90 39 010 \  2309 90 39 100 II  2309 90 39 200 II 21,00 2309 90 39 300 || 28,00 2309 90 39 400 II 35,00 2309 90 39 500 Il 42,00 2309 90 39 600 Il 49,00 2309 90 39 700 52,50 2309 90 39 800 ll 56,00 2309 90 39 900 li  2309 90 70 010  2309 90 70 100 I 21,00 2309 90 70 200 28,00 2309 90 70 300 \ 35,00 2309 90 70 500 42,00 2309 90 70 600 49,00 2309 90 70 700 56,00 2309 90 70 800 61,60 2309 90 70 900  18 . 9 . 90 Official Journal of the European Communities No L 254/25 (') The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 420/90 (OJ No L 44, 20 . 2. 1990, p. 15). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ). No L 254/26 Official Journal of the European Communities 18. 9. 90 ANNEX II to the Commission Regulation of 17 September 1990 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds CN code Description Product code 0403 ex 0403 90 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa : - Other : Not flavoured or containing added fruit or cocoa : In powder, granules or other solid forms : Not containing added sugar or other sweetening matter, with a fat content by weight 0 : 0403 90 11 0403 90 13 Not exceeding 1,5 %  Exceeding 1,5 % but not exceeding 27 % :  Not exceeding 11 %  Exceeding 11 % but not exceeding 17%  Exceeding 17 % but not exceeding 25 %  Exceeding 25 % 0403 90 11 000 0403 90 13 200 0403 90 13 300 0403 90 13 500 0403 90 13 900 0403 90 19 0403 90 31 0403 90 33 _____ Exceeding 27 % Other, of a fat content by weight (4) :  Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % 0403 90 19 000 0403 90 31 000  Not exceeding 11 %  Exceeding 11 % but not exceeding 17%  Exceeding 17 % but not exceeding 25 %  Exceeding 25 % 0403 90 33 200 0403 90 33 300 0403 90 33 500 0403 90 33 900 Exceeding 27 %0403 90 39 Other : 0403 90 39 000 0403 90 51 Not containing added sugar or other sweetening matter, of a fat content by weight (') : Not exceeding 3 % :  Not exceeding 1,5 %  Exceeding 1,5 % 0403 90 51 100 0403 90 51 300 0403 90 53 0403 90 59 Exceeding 3 % but not exceeding 6 % Exceeding 6 % : 0403 90 53 000  Not exceeding 10 %  Exceeding 10 % but not exceeding 17 %  Exceeding 17% but not exceeding 21 %  Exceeding 21 % but not exceeding 35 %  Exceeding 35 % but not exceeding 39 %  Exceeding 39 % but not exceeding 45 %  Exceeding 45 % but not exceeding 68 %  Exceeding 68 % but not exceeding 80 %  Exceeding 80 % 0403 90 59 110 0403 90 59 140 0403 90 59 170 0403 90 59 310 0403 90 59 340 0403 90 59 370 0403 90 59 510 0403 90 59 540 0403 90 59 570 Other, of a fat content by weight ^): Not exceeding 3 % :0403 90 61 0403 90 63 0403 90 65 - Not exceeding 1,5 %  Exceeding 1,5 % Exceeding 3 % but not exceeding 6 % 0403 90 61 100 0403 90 61 300 0403 90 63 000 0403 90 69 000Exceeding 6 %